--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
OPTION AGREEMENT
 
AGREEMENT made as of October __, 2008 between Driver Passport, Inc., a North
Dakota corporation (hereinafter called the "Company"), and Incablock
International, LLC, a California limited liability corporation (hereinafter
called "Optionee").


WHEREAS, the Company considers it desirable and in its best interest to grant to
the Optionee options to purchase shares of the common stock, $.001 par value per
share of the Company in consideration for the Optionee assigning all right,
title and interest in and to United State Patent No. 7,305,803 and the invention
disclosed and claimed therein.


NOW, THEREFORE, in consideration of the premises, it is agreed as follows:


1.           Grant of Option.  The Company hereby grants to the Optionee the
right, privilege, and option to purchase twenty million (20,000,000) shares (the
"Shares") at an aggregate exercise price of $1.00 per Share, in the manner and
subject to the conditions hereinafter provided.  The exercise of this option is
subject to the Company having the requisite number of shares authorized and
available.


2.           Time of Exercise of Option.  The Option as to the Shares, or any of
them, may be exercised by the Optionee commencing on the date hereof and
continuing during the period not later than the termination date set forth in
paragraph 4 hereof; and


3.           Method of Exercise.


(a)           The Option shall be exercised by written notice directed to the
Company at its principal place of business, accompanied by payment of the Option
price for the number of Shares specified and paid for.  The Option may be
exercised to purchase all or any number of full Shares specified and paid for.


(b)           Payment for the Shares may be made by any one of the following
methods: (1) by cash or check, or (2) delivery to the Company of a like number
of Shares as the number exercised.


(c)           The Company shall make immediate delivery of such Shares, provided
that if any law or regulation requires the Company to take any action with
respect to the Shares specified in such notice before the issuance thereof, then
the date of delivery of such Shares shall be extended for the period necessary
to take such action.


4.           Termination of Option.  Except as otherwise stated in this
Agreement, the Option, to the extent not previously exercised shall terminate
forthwith on October __, 2008, at 5:00 p.m., New York, New York time (the
"Expiration Date").


5.           Outstanding Option.  The Option granted to the Optionee under this
Agreement shall not be affected by any option previously granted to him to
purchase Shares of the Company, if any.
 
1

--------------------------------------------------------------------------------




6.           Reclassification, Consolidation, or Merger.  If and to the extent
that the number of issued shares of Common Stock of the Company shall be
increased or reduced by a change in par value, split-up, reclassification,
distribution of a dividend payable in shares, or the like, the number of Shares
subject to option and the Option price for them shall be proportionately
adjusted.  If the Company is reorganized or consolidated or merged with another
corporation, the Optionee shall be entitled to receive options covering Shares
of such reorganized, consolidated, or merged company in the same proportion, at
an equivalent price, and subject to the same conditions.  For purposes of the
preceding sentence, the excess of the aggregate fair market value of the Shares
subject to the Option immediately after the reorganization, consolidation, or
merger over the aggregate option price of such Shares shall not be more than the
excess of the aggregate fair market value of all Shares subject to the option
immediately before such reorganization, consolidation, or merger over the
aggregate option price of such Shares.  The new option or assumption of the old
Option shall not give the Optionee additional benefits which he did not have
under the old Option.


7.           Binding Effect.  This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
 

      DRIVER PASSPORT, INC.            
 
   
By:
 
 
   
Name:
Title:
 

 
 
 
 
2


 
 